Motion by Priya G. Bhatt for reinstatement as an attorney and counselor-at-law. Ms. Bhatt was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on June 25, 1997. By decision and order of this Court dated June 12, 2006, her application for voluntary resignation was accepted and her name was removed from the roll of attorneys and counselors-at-law. Upon the papers submitted in support of the motion and the papers submitted in relation thereto, it is Ordered that the motion is granted; and it is further, Ordered that, effective immediately, Priya G. Bhatt is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Priya G. Bhatt to the roll of attorneys and counselors-at-law. Prudenti, P.J., Mastro, Rivera, Skelos and Dickerson, JJ., concur.